Citation Nr: 0310544	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  95-28 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome of the right knee with early 
degenerative changes.  

3.  Entitlement to a rating in excess of 10 percent for right 
hip benign bone cysts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1990 to 
August 1991.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Portland, Oregon, Department 
of Veterans Affairs (VA) Regional Office (RO).  A May 1995 
rating decision continued the 10 percent rating for right hip 
benign bone cysts, and a May 2000 rating decision continued 
the 10 percent rating for patellofemoral pain syndrome of the 
right knee with early degenerative changes and denied 
entitlement to service connection for fibromyalgia.  

In March 1999, the Board remanded the case to schedule a 
travel board hearing and VA examination for the veteran.  In 
March 2001, the Board remanded the case to provide notice of 
The Veterans Claims Assistance Act of 2000 and to obtain a VA 
examination for the veteran.  This matter is now before the 
Board for appellate review.  

In April 1999, November 2000, and May 2001, the veteran filed 
notices of new addresses of record with the RO, and in June 
2002, the VA learned that the veteran had been incarcerated 
from July 2000 to November 2000.  In March 2001 and May 2001, 
the veteran asserted that he had not received his VA benefits 
checks since July 2000.  This matter is referred to the RO 
for appropriate action.  Bruce v. West, 11 Vet. App. 405, 408 
(1998).  


FINDINGS OF FACT

1.  In March 1999 and March 2001, the Board remanded the case 
finding that entitlement to a rating in excess of 10 percent 
for right hip benign bone cysts could not be established 
without a current VA examination and medical opinion.  

2.  In November 2002, the RO scheduled a December 2002 VA 
joints examination for the veteran because entitlement to 
ratings in excess of 10 percent for right hip benign bone 
cysts and patellofemoral pain syndrome of the right knee with 
early degenerative changes could not be established without a 
current VA examination and medical opinion.  

3.  Good cause has not been shown for the veteran's failure 
to report for the scheduled December 2002 VA joints 
examination.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right hip benign bone cysts are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 
4.10, 4.71a, Diagnostic Codes 5002, 5009, 5251, 5252, 5253 
(2002).  

2.  The criteria for a rating in excess of 10 percent for 
patellofemoral pain syndrome of the right knee with early 
degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the first two claims in 
compliance with The Veterans Claims Assistance Act of 2000.  
The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claims for a benefit under a law administered by the VA.  
38 U.S.C.A. § 5103A (West 2002).  The VA shall notify the 
claimant and the claimant's representative, if any, of the 
evidence that is necessary to substantiate the claim, which 
evidence the claimant is to provide, and which evidence the 
VA will attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  

The RO obtained the available medical records from the 
identified health care providers.  As mandated by the March 
1999 Board remand, the RO mailed a timely December 2000 
notice of a January 2001 travel board hearing to the veteran 
at this last known address, with a copy to his 
representative.  Although the notices were not returned in 
the mail, the veteran failed to appear at the January 2001 
travel board hearing.  In a May 2001 statement, the veteran 
asserted that he had received notice of the January 2001 
hearing after the scheduled hearing date.  Instead of 
requesting a new hearing, however, he withdrew his original 
request for a travel board hearing and instructed the RO to 
forward the claims file to the Board for a decision.  The 
January 2003 supplemental statement of the case reminded the 
veteran to notify the RO within sixty days if he wanted a 
hearing; otherwise, it would be assumed that he no longer 
wanted a hearing and his file would be forwarded to the Board 
for a decision.  The veteran and his representative are 
presumed to have received the January 2003 supplemental 
statement of the case because it was not returned in the 
mail.  The law requires only that the VA mail a notice; it 
then presumes the regularity of the administrative process 
"in the absence of clear evidence to the contrary."  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The 
veteran and his representative did not request or file a 
motion for a new hearing, and the Board will adjudicate the 
claim in compliance with the veteran's May 2001 statement 
withdrawing his request for a hearing.  See 38 C.F.R. 
§ 20.704(d) (2002).  

The RO's September 1999 and May 2001 letters and January 2003 
statements of the case informed the veteran of the applicable 
laws and regulations, including applicable provisions of The 
Veterans Claims Assistance Act of 2000, the evidence needed 
to substantiate the first two claims, and which party was 
responsible for obtaining the evidence.  In these documents, 
VA informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from the identified private 
health care providers.  The veteran was informed that it was 
his responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claims.  The March 
2001 Board remand and January 2003 supplemental statement of 
the case specifically informed the veteran that failure to 
report for a VA examination could result in denial of his 
claims under the provisions of 38 C.F.R. § 3.655.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the first 
two claims, told the reasons that he needed to appear and the 
consequences of failing to appear for the scheduled December 
2002 VA joints examinations, told which party was responsible 
for obtaining specific pieces of evidence, provided ample 
opportunity to submit such evidence, and the VA has obtained 
such evidence or confirmed its unavailability.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to ratings in excess of 10 percent for right hip 
benign bone cysts and for patellofemoral pain syndrome of the 
right knee with early degenerative changes

A December 1991 rating decision, which granted service 
connection and an initial 10 percent rating for right hip 
benign bone cysts from August 1991, became final because the 
veteran was notified of the decision by letter dated December 
13, 1991, and he did not perfect a timely appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2002).  A March 1994 rating decision 
continued the 10 percent rating, and the veteran filed a 
timely notice of disagreement in July 1994.  The RO issued a 
May 1995 statement of the case, and the veteran's 
representative filed a timely substantive appeal in May 1995, 
which perfected the appeal of the issue of entitlement to a 
rating in excess of 10 percent for right hip benign bone 
cysts.  

An August 1996 rating decision, which granted service 
connection and an initial 10 percent rating for 
patellofemoral pain syndrome of the right knee with early 
degenerative changes from March 1994, became final because 
the veteran was notified of the decision by letter dated 
August 14, 1996, and he did not perfect a timely appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  The May 2000 rating decision continued the 10 
percent rating, and the veteran filed a timely notice of 
disagreement in May 2001.  A statement of the case was issued 
in January 2003, and the veteran's representative filed a 
timely substantive appeal in January 2003, which perfected 
the issue of entitlement to a rating in excess of 10 percent 
for patellofemoral pain syndrome of the right knee with early 
degenerative changes for appeal.  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that his service-connected disability 
has caused compensable impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  The rating for his service-connected disability must 
be considered from the point of view of the veteran working 
or seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  See 38 C.F.R. §§ 4.2, 4.10.  It is the 
responsibility of the rating specialist to interpret 
examination reports in light of the whole recorded history 
and to reconcile various reports into a consistent picture so 
that the current rating accurately reflects the present 
disability.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

In a June 1999 statement, the veteran asserted that his right 
hip disability had worsened because he experienced constant 
right hip pain, decreased range of right hip motion, and an 
inability to perform impact exercises.  The veteran asserted 
that his right knee disability had worsened because it 
locked, gave out, and exhibited crepitation and decreased 
range of motion.  He asserted that his right hip and right 
knee disabilities caused extreme pain when he tried to climb, 
walk for extended periods, or stand for more than ten 
minutes.  For all these reasons, he specifically requested a 
new VA examination to document what he felt was increase in 
the severity of his service-connected disabilities.  The 
Board agreed, and in March 1999 and March 2001, it remanded 
the case finding that entitlement to a rating in excess of 
10 percent for the right hip disability could not be 
established without a current VA examination to rate the 
right hip disability.  In November 2002, the RO scheduled the 
December 2002 VA joints examination for the veteran because 
entitlement to ratings in excess of 10 percent for right hip 
benign bone cysts and patellofemoral pain syndrome of the 
right knee with early degenerative changes could not be 
established without a current VA examination and medical 
opinion.  The VA shall treat an examination or opinion as 
being necessary to make a decision on a claim if the evidence 
of record before the VA does not contain sufficient medical 
evidence for the VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A.  

The January 1994, May 1994, and January 1996 VA examinations 
and July 1995 private examination took place more than seven 
years ago.  These examination reports are inadequate for 
rating purposes because they are not sufficiently 
contemporaneous to allow the VA to rate the veteran's current 
level of impairment.  See Caffrey v. Brown, 6 Vet. App. 377, 
379 (1994).  The examination reports from January 1995 to 
January 1996 are also inadequate because they do not provide 
a current medical opinion as to the effects of right hip 
benign bone cysts and patellofemoral pain syndrome of the 
right knee with early degenerative changes upon the veteran's 
ordinary activity, including employment; whether pain could 
significantly limit functional ability during flare-ups or 
when the right hip and right knee are used repeatedly over a 
period of time; ranges of right hip and right knee motion; 
loss of range of motion of the right hip and right knee 
portrayed in terms of the degrees of additional range of 
motion loss due to pain on use or during flare-ups; and 
whether there is current crepitation, less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, or interference with 
sitting, standing, and weight-bearing in the right hip and 
right knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5002, 5003, 5009, 5010, 5251, 5252, 5253, 
5257, 5260, 5261; DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1991).  When an examination report contains insufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.  See 38 C.F.R. 
§ 4.2.  

In November 2002, the RO scheduled a December 2002 VA joints 
examination for the veteran.  Unfortunately, a December 2002 
VA clinic note confirms that the veteran failed to report for 
the scheduled December 2002 VA joints examination.  Review of 
the claims folder also confirms that the veteran and his 
representative provided no good cause, or any reason at all, 
for his failure to report, and neither made a timely request 
for a rescheduled examination.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).  

Without the needed data from the missed December 2002 VA 
joints examination, the evidence of record does not support 
higher ratings for right hip benign bone cysts or 
patellofemoral pain syndrome of the right knee with early 
degenerative changes.  Therefore, the claims of entitlement 
to ratings in excess of 10 percent for right hip and right 
knee disabilities must be denied.  When a claimant, without 
good cause, fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b).  


ORDER

Entitlement to a rating in excess of 10 percent for right hip 
benign bone cysts is denied.  

Entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome of the right knee with early 
degenerative changes is denied.  


REMAND

The VA has a duty to assist the veteran in obtaining a VA 
examination and medical opinion as to whether he has current 
fibromyalgia related to active service.  The VA shall treat 
an examination or opinion as being necessary to make a 
decision on a claim if the evidence of record before the VA, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  38 U.S.C. 
§ 5103A; also see 38 C.F.R. § 4.2.  

To ensure that the VA has met its duty to assist and inform 
the veteran in the development of the claim, the case is 
REMANDED to the RO for the following development:  

1.  The veteran should be afforded a VA 
fibromyalgia examination.  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner should take 
specific note of the veteran's reported 
and documented medical history.  Failure 
of the veteran to report for a scheduled 
examination without good cause could 
result in the denial of a claim.  
38 C.F.R. § 3.655.  

The VA examiner should conduct any 
indicated studies, note whether the 
claims file was reviewed prior to the 
examination, and state a medical opinion 
as to: a) the medical classification of 
the veteran's current fibromyalgia, if 
any, and the data for classification; and 
2) whether it is as likely as not that 
current fibromyalgia is related to 
complaints of muscle and joint pain or 
any other event in active service from 
February 1990 to August 1991.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi , 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).   
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that is responsive to 
and in complete compliance with the 
directives of this remand, and if it is 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for fibromyalgia based 
upon the entire evidence of record.  All 
pertinent law, Court decisions, and 
regulations should be considered.  If the 
claim remains in a denied status, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claim.  The RO's actions should 
follow the Court's instructions detailed 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

4.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

